        Case 2:20-cv-00980-WBV-DPC Document 132 Filed 12/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, KLABERT JOSEPH                     *
GUILLOT, JR., and KLABERT                       *
JOSEPH GUILLOT, SR.,                            *
          Plaintiffs                            *
                                                *
versus                                          * CIVIL ACTION
                                                *
ST. TAMMANY PARISH GOVERNMENT,                  * NO. 2:20-cv-00980
a/k/a ST. TAMMANY PARISH COUNCIL;               *
ST. TAMMANY PARISH SHERIFF’S OFFICE;* JUDGE WENDY B. VITTER
RANDY SMITH, in his official and individual *
capacity; RODNEY J. STRAIN, in his official * MAG. DONNA PHILLIPS CURRAULT
and individual capacity; GREG LONGINO, in *
his official and individual capacity; and LACEY *
KELLY, in her official and individual capacity, *
               Defendants                       *
* * * * * * * * * * * * * * * * * * * * * *

   DEFENDANT, ST. TAMMANY PARISH GOVERNMENT’S, MEMORANDUM IN
     OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         NOW INTO COURT, through undersigned counsel, comes St. Tammany Parish

Government, who opposes the Motion for Class Certification by Plaintiffs (Rec. Doc. 101), and

hereby adopts the arguments in opposition to class certification made by Defendants Sheriff Randy

Smith, Warden Lacey Kelley, Rodney J. Strain, and Greg Longino, each in their official and

individual capacities (“the St. Tammany Parish Sheriff’s Office Defendants”), in Defendants’

Opposition to Plaintiffs’ Motion for Class Certification filed on November 23, 2020 (Rec. Doc.

124).

         For all of the reasons set forth in St. Tammany Parish Sheriff’s Office Defendants’

Opposition to Plaintiffs’ Motion for Class Certification, Defendant, St. Tammany Parish
     Case 2:20-cv-00980-WBV-DPC Document 132 Filed 12/02/20 Page 2 of 2




Government, respectfully submits that Plaintiffs’ Motion for Class Certification should be denied.


                                     Respectfully submitted:
                             By:      s/ Emily G. Couvillon_____________________________
                                     EMILY G. COUVILLON (LA BAR ROLL #31114)
                                     JAMES J. BOLNER, JR. (LA BAR ROLL #21485)
                                     22nd Judicial District Attorney, Civil Division
                                     21454 Koop Drive, Suite 2G
                                     Mandeville, Louisiana 70471
                                     Telephone: (985) 898-3427
                                     ecouvillon@22da.com
                                     jjbolner@22da.com
                                     Counsel for St. Tammany Parish Government


                                CERTIFICATE OF SERVICE
       I DO HEREBY CERTIFY that I have on this 1st day of December 2020, served a copy of

the foregoing pleading upon known counsel for all parties to this proceeding via electronic

transmission with the Clerk of Court through the CM/ECF filing system.

                                                                   s/Emily G. Couvillon_____
                                                                   EMILY G. COUVILLON
